DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed July 30, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 11, 14, 21 – 23, 25 – 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Neamnark et al. (Eur Poly J, 2008) in view of Pepper et al. (US 2011/0111012) and Filee et al. (US 2014/0046236).
Neamnark et al. discloses electrospun hexanoyl chitosan (H-chitosan), which reads on a chitosan-based material, fibrous scaffolds and their in vitro biocompatibility towards human keratinocytes and fibroblasts (whole document, e.g., title). Both the topography and the porosity of a scaffold play a significant role in attachment and proliferation of mammalian cells and to evaluate the potential use of such materials in wound dressing and skin tissue engineering applications, human keratinocytes (HaCaT) and human foreskin fibroblasts (HFF) were used as reference cell lines (p 2063, col 2, ¶ 2). Nanoscale fiber networks generated using electrospinning have been used to mimic a 3-D structure that resembles natural extracellular matrix (ECM; p 2062, col 2, ¶ 4). A solution of 8% (w/v) H-chitosan and 7.5% (w/v) pyridinium formate in chloroform was used as the solution for electrospinning (section 2.2). Due to the evaporation of the 
The mean interconnected pore size and a material comprising 10 – 50 layers of non-woven chitosan-based fibers is not disclosed.
Pepper et al. discloses compositions of nanospun materials that are incorporated into wound dressing assemblies (whole document, e.g., ¶ [0005]). Assemblies are disclosed that consist of single or multiple layers, wherein the individual layers may each comprise different materials and compositions, with the individual layers being joined or adhered together to address different needs as each layer can potentially be spun from different materials and compositions (¶ [0005]). Various compositions for use as nanospun material including those that have been cross-linked with each other are contemplated (¶ [0007]). Figure 2 shows a material with 7 distinct layers. Each of the separate layers comprises a separate layer of nanomaterial that can be individually woven and formed (¶ [0157]). As shown in figure 28, the material can also be non-2 (¶ [0160]). The material of table 1 that is 90% chitosan and 10% PEO (polyethylene oxide; a rheological modifier, see ¶ [0054] of the PGPub of the instant application) with an average basis weight of 16.22 g/m2 (¶ [0195]). As acetic acid is present in the chitosan solution (¶¶ [0193], [0208]), at least some of the chitosan is present in the acetate salt form. The material was also heat treated as discussed at ¶¶ [0213] - [0218] and thermal treatment is not associated with covalent crosslinking but rather there is volatization of the acid salt and likely annealing of paracrystallinity in the polymer (¶ [0222], see also ¶ [0056] of the PGPub of the instant application). 
Filee et al. discloses a layered chitosan scaffold with at least one of the fused layers comprising a chitosan nanofiber membrane and another fused layer being a porous chitosan support layer (whole document, e.g., abstract). The layered scaffold can be used as a wound dressing, in tissue engineering or for biomedical applications (¶ [0001]). A 90:10 mixture of chitosan:PEO (with acetic acid present in the chitosan solution) can be used for electrospinning fibers wherein non-woven mats can be collected on the surface of aluminum foil (¶¶ [0058] – [0059]). In a preferred embodiment, the pores of the chitosan nanofiber membrane range in size from 1 - 30 microns (¶ [0067]). Too many pores of too big sizes are not expected to favor interaction of the material with cells (¶ [0160]). The porosity of the layered substrate can be tuned porosity by tuning the distance between the fibers (abstract). The size of pore and empty spaces in the sponge are in the micrometric range with the thickness 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the material of Neamnark et al. as one or more layers of a wound dressing according to Pepper et al. that comprises many layers of material and to optimize the properties such as the pore diameter of the chitosan containing layers.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Neamnark et al. discloses a layer as required by claim 1 that can be used as a wound dressing material and Pepper et al. that numerous layers of materials such as that disclosed by Neamnark et al. can be used as a wound dressing. The thickness of each layer and the desired thickness of the overall device will determine the number of total layers that are present in the final composition. Filee et al. discloses that the porosity and the pore size of the material alters the interaction of the cells with the material. The optimization of the properties of the individual layers of the dressing and the material overall and the composition of the various portions of the device are results effective parameters that the person of ordinary skill in the art would routinely optimize. Different chitosan materials and salts of the chitosan, the absence or presence of rheological modifiers and how the layers are treated (e.g., heat treated to induce paracrystallinity and/or crosslinked) will alter the properties of a particular layer of a multi-layer wound dressing and there is no evidence of record as to the criticality of 
As to claims 3, 8, 9, 11 and 30, “[a]s a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 There is currently no evidence of record that these limitations are not met by the compositions disclosed do not have these properties or will not, for example, become adhesive or change in diameter by less than 10% when wetted. Additionally, in regards to claim 30, the overall porosity and pore size will determine the void volume of the material and materials will a high void volume will allow space for cell infiltration into the material. Applicants have not presented any evidence as to the criticality of the void volume.
Claim 32 is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. There is no evidence of record that chitosan-based fibers made by different methods, such as electrospinning or other methods, are different and non-obvious compared to fibers that are made using centrifugal spinning.


These arguments are unpersuasive. The new applied Neamnark et al. reference discloses electrospun fibers that comprise about 50% of a chitosan-based material that are 0.4 – 3.2 µm in diameter with the average diameter value being ~ 1.5 µm. Such mats comprise fibers that are less than 2 microns and fibers falling within the range of greater than 2 microns and less than or equal to 10 microns and provides a reasonable expectation of success. Note also the Kang reference cited below that also uses electrospinning of a chitosan solution to produce microfibers.  Therefore that Pepper et al. and Filee do not disclose fibers greater than 2 microns in size does not render the instant claims patentable. The claimed materials can be crosslinked but there are no 
Applicants also traverse on the grounds that the instant specification does establish the criticality of the claimed ranges, citing portions from the specification that disclose the claimed ranges, such as “[t]oo small a diameter of individual, randomly overlaid, non-aligned fibers with mean fiber diameter less than or equal to 500 nm in the nonwoven fiber matrix results in matrix mean pore diameters less than or equal to 1.5 microns which are not conducive to pores which allow for infiltration of cells.”
These arguments are unpersuasive. The various cited statements amount to conclusory statements that the claimed values are critical but are unsupported by objected factual evidence. No comparative data to support the statements are present in the disclosure as filed or in the submitted declarations. While these statements from the specification have been considered, they are not found to be of substantial evidentiary values to establish the criticality of the claimed range that when weighed against the disclosure of the applied prior art and the prima facie case of obviousness, would result in the instant claims being patentably distinguished.

Claims 1, 3 – 11, 14, 21 – 23, 25 – 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Neamnark et al., Pepper et al. and Filee et al. as s 1, 3 – 11, 14, 21 – 23, 25 – 29, 32 and 33 above, and further in view of Kang et al. (Int J Mol Sci, 2010).
Neamnark et al., Pepper et al. and Filee et al. are discussed above.
The porosity or void volume of the material is not explicitly disclosed.
Kang et al. discloses the biocompatibility of a scaffold of electrospun chitosan microfibers that can serve as a scaffold for rat muscle-derived stem cells (rMDSCs; whole document, e.g., abstract). A 5 wt% chitosan solution in 2 wt% CH3COOH (acetic acid) solution was electrospun (section 2.1). An SEM of the resultant structure is shown in figure 1a and had an average diameter of ~ 10 µm with a pore diameter of 22 µm and a porosity of 90% (p 4144, ¶ 2). Adequate 3-dimensional structure and porosity is required to achieve sufficient cell seeding conditions within the chitosan microfibers as a scaffold, but also to facilitate cell proliferation and differentiation by allowing the transport of nutrients and oxygen into and out of the chitosan microfiber scaffold (p 4144, ¶ 2). As shown in figures 1b-1f, rMDSCs were observed on the chitosan microfibers and the number increased with increasing incubation time (p 4145, ¶ 1).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the porosity of the chitosan-based cell scaffold material. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kang et al. discloses that a chitosan scaffold of 90% exhibit is sufficient porosity to allow for cellular growth on the chitosan scaffold material. The optimal porosity could depend on the particular cell type but the suitable value disclosed by Kang et al. can serve as a starting point for the routine optimization of the porosity of a .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618